Citation Nr: 1702328	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for intermittent low back strain status post L5-S1 diskectomy with residual scar and decreased right ankle jerk with deep tendon reflex testing (low back disability), rated as 10 percent disabling prior to April 22, 2009, 100 percent disabling from April 22, 2009, to June 30, 2009, and 20 percent disabling from July 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in December 2013.

In October 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issue on appeal.

The Veteran has asserted that his service-connected low back disability is more severe than the currently-assigned disability ratings reflect.  While the record reflects that the Veteran most recently underwent VA examination in connection with this claim in January 2014, upon review, the Board finds that an additional examination is warranted.  Preliminarily, the Board notes that an additional VA examination was scheduled for January 2015, presumably based on the Veteran's assertion that a goniometer was not used to measure ranges of motion in the January 2014 examination, and the Veteran did not report.  The record also reflects, however, that mail sent to the Veteran's address of record shortly after the scheduled examination was returned as undeliverable by the United States Postal Service, and that the Veteran subsequently provided a new address.  As some mail was returned as undeliverable in roughly the same time frame as the scheduled examination, and as the Veteran has reported for multiple other VA examinations without issue, it is unclear whether he received the notification letter for the January 2015 examination.  As a Supplemental Statement of the Case was not prepared after the scheduled January 2015 examination, if the notification letter was not delivered the Veteran would have no other way of knowing about the missed VA examination.  

Furthermore, the Board finds that, in any event, the examinations of record are insufficient for determining the proper disability ratings for the Veteran's low back disability based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 (2016) requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since December 2016.

2.  Schedule the Veteran for a VA back examination to assess the current severity of his low back disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's back should be reported. 

Range of motion testing should be undertaken for the back.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 
The examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the back throughout the pendency of the appeal.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




